Title: From Alexander Hamilton to James McHenry, 2 October 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York October 2nd. 99
          
          I have a letter for Lieut Seymoore Rannix of Moorefield, and would thank you to inform me where the place is. The letter was sent to Connecticut but the Postmaster of Hartford has returned it saying that he knows of no such place in the state.
          With great respect I am, Sir
          Secretary of War
        